Counsel's motion to be relieved on the ground that no non-frivolous issues may be raised on appellant’s appeal from a judgment of the Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered on August 23, 1990, denied; sua sponte, counsel relieved and new counsel assigned, all as indicated in this Court’s order. Appellant’s present counsel, in a perfunctory brief, failed both to adequately summarize the factual background and discuss possible issues (People v Lopez, 158 AD2d 430), including, but not limited to whether trial on this indictment is barred on the ground of double jeopardy and the propriety of the denial of the motion to withdraw the appeal. Concur—Sullivan, J. P., Carro, Rosenberger and Rubin, JJ.